DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a target component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The claim limitation of “a target component” is unclear to what and type of the component being applicable and used in the motorcycle.  In the Specification filed on 12/24/2019, page 5, the target 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 12, 13, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mai et al [US 2018/0297656].
Claim 1.  An electric vehicle (the electric bicycle 1, see Fig. 1, abstract), comprising: a first power source (the first rechargeable battery 3, see Fig. 1, para [0033]), a target component (the common housing 14, see Fig. 1, para [0034]), and an electrical control component (the first control device 11 is integrated to the common housing 14, see Fig. 1, para [0034]) integrated to the target component, wherein the first power source is connected with the electrical control component and is configured to supply the power to the electrical control component (the rechargeable battery 3 connected to the first controller 11 for provide electric power to the first controller 11 and electric motor 2, see Fig. 1, para [0035, 0037]), and the electrical control component is configured to unlock (the first controller 11 controls to unlock and to start the electric bicycle 1, see Fig. 1, para [0037, 0038]), under a condition in which the electric vehicle is locked, the electric vehicle when target information matched with a stored target account number is detected (the first/second control device 11, 12 receives key code and if the key code is 

Claim 2.  The electric vehicle as claimed in claim 1, wherein the electric vehicle further comprises: a second power source (the central power supply, see para [0037]), a motor (the electric motor 2, see Fig. 1, para [0033-0035]) and a switch circuit (the switch  , wherein the electrical control component is connected with the switch circuit, and is specifically configured to connect, when the target information matched with the stored target account number is detected, a power supply circuit powered by the second power source for the motor, by using the switch circuit to unlock the electric vehicle (the switching on or off for providing electric power to the electric motor 2, see Fig. 1, para [0017, 0020]).

Claim 12.  The electric vehicle as claimed in claim 1, wherein the target component is one of the following: an instrument panel, accelerator shifter, a saddle, a seat cask, a combined switch, a rear view mirror, a front-rear lamp and the kickstand (the electric bicycle 1, see Fig. 1).

Claim 13.  The electric vehicle as claimed in claim 2, wherein the target component is one of the following: an instrument panel, an accelerator shifter, a saddle, a seat cask, a combined switch, a rear view mirror, a front-rear lamp and the kickstand (the electric bicycle 1, see Fig. 1).



Claim 20.  The electric vehicle as claimed in claim 11, wherein the target component is one of the following: an instrument panel, an accelerator shifter, a saddle, a seat cask, a combined switch, a rear view mirror, a front-rear lamp and the kickstand (the electric bicycle 1, see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al [US 2018/0297656] in view of Du et al [US 2015/0091698]
Claim 3.  Mai et al fails to disclose the electrical control component comprises a first wireless communication module (the , wherein the first wireless communication module is configured to receive input information sent by a second wireless communication module of a target device, wherein the input information carries account number Mai et al discloses the electric bicycle 1 comprises a data transmission system 22 that means of a bus 23. The first control device 11 is connected to the data transmission system 22 permanently. The housings 16 and 21 have connections (not shown in more detail in the figures), so that when the housings 16, 21 are on the frame 4 the control devices 12 and 13 are also connected to the data transmission system 22.  The control devices 11, 12 and 13 can be activated by means of a central power supply, not shown in the figures. The control devices 11, 12 and 13 in the examples are customized by means of hardware and software such that each control device 11, 12, 13, after activation that is to say after switching on, transmits its own key code, which preferably includes individual data, to each of the other two control devices 11, 12, 13 by means of the bus 23. This means that each control device 11, 12, 13 receives a key code from each of the other two control devices 11, 12, 13.  The control devices 11, 12, 13 are customized to use respective signal processing means to use prescribed criteria to check whether their own key code matches the two received key codes (see Figs. 1, 2, para [0037]).
Du et al discloses the electric bicycle 100 includes a battery management system BMS 102, a wireless communication module 104, a control module 106, and a portable wireless communicating module 120 for transmitting a an access credential to the wireless communication module 104 for operating the electric vehicle, see Fig. 1, 2, abstract, para [0020, 0021, 0025]).  Therefore, it would have been obvious to one skill in Du et al for the communication data bus of Mai et al for providing remotely controlling an electric bicycle by an owner to start or stop the bicycle and to preventing of theft from a distance from the bicycle.

Claim 4.  The electric vehicle as claimed in claim 3, wherein the first wireless  communication module comprises at least one of the following: a Bluetooth, a Near
Field Communication (NFC) module, a public Key Encription (PKE) module, a Wireless Fidelity (wi-fi) module, a ZigBee module, an Ultra Wide Band (UWB) module and a 433M wireless ad hoc network module (as the combination of the wireless communication between Mai et al and Du et al in respect to claim 3 above, wherein the wireless communications includes Bluetooth, short-range, and Wi-Fi, see Du et al, Fig.1, para [0024, 0033]).

Claim 14.  The electric vehicle as claimed in claim 3, wherein the target component is one of the following: an instrument panel, an accelerator shitter, a saddle, a seat cask, a combined switch, a rear view mirror, a front-rear lamp and the kickstand (the electric bicycle 1, see Fig. 1).

Claims 5, 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al [US 2018/0297656] in view of Schmidt et al [US 2019/0248325]
Claim 5.  Mai et al fails to disclose the electrical control component comprises a detection module and a control module, wherein the detection module is configured to Mai et al discloses the respective key codes could also be referred to as identification codes or as enable codes. Preferably, the respective control devices are configured to store key codes interchangeably. This affords the possibility that the components or control devices involved in the theft prevention are able to be trained to one another by authorized workshops using available diagnosis interfaces by virtue of matching key codes being stored in the control devices. The respective control devices can have e.g. a chip, a microcontroller, software or the like.  Depending on the function, they can have suitable means for storing, sending, receiving data and/or means for signal processing, in particular for detecting key codes.  Depending on the design, the control devices could also be referred to as controllers or as part of controllers. The prescribed criteria for checking whether key codes match may be implemented in the control devices e.g. as hardware and/or software in order to prevent theft of the electric bicycle 1 (see para [0013, 0038]).
Schmidt et al suggests that the system and method for securing an electric bicycle 10 comprising the steps of transmitting data, in particular position data, by means of a vehicle communication device to a server.  Ascertaining whether the vehicle is being moved without authorization using the data transmitted by the vehicle. Determining, using an allocation table, an associated terminal device in the event of unauthorized movement of the vehicle.  Sending a warning message to the corresponding terminal Schmidt et al for key code of Mai et al for a stronger security code to prevent a stolen or theft of the electric bicycle.

Claim 6.  The electric vehicle as claimed in claim 5, wherein the detection module comprises at least one of the following: a fingerprint detection module configured to detect a fingerprint, a face detection module configured to detect a face, and a sound detection module configured to detect a sound (as the combination of the wireless communication between Mai et al and Schmidt et al in respect to claim 5 above, wherein the biometric key includes fingerprint, iris scanner, see Schmidt et al, para [0069]).

Claim 15.  The electric vehicle as claimed in. claim 5, wherein the target component is one of the following: an instrument panel, an accelerator shifter, a saddle, a seat cask, a combined switch, a rear view mirror, a front-rear lamp and the kickstand (the electric bicycle 1, see Fig. 1).

Claims 7, 8, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al [US 2018/0297656] in view of Sakamoto et al [US 2009/0199292]
Claim 7.  Mai et al fails to disclose the switch circuit comprises a triode, and the triode comprises a base, a collector and an emitter, wherein the base is connected with the electrical control component, and is configured to connect the power supply circuit by adjusting a current between the collector and the emitter under the control of the electrical control component.  However, Mai et al discloses the first control device 11 to generate a first control signal if it establishes that the three key codes match. The first control signal may be a voltage impulse, for example, that is generated only if the three key codes match. The control signal therefore contains the information that the three key codes match. The first control device transmits its first control signal to the electric motor 2 or possibly to a controller upstream thereof, as a result of which the electric motor 2 goes on standby. If the first control signal does not appear, the electric motor 2 or the controller thereof is set such that it produces a torque counter to a direction of rotation of the pedals 6 in order to prevent theft of the electric bicycle 1.  The second control device 12 is configured such that it uses the electrical connection 17 to deliver a second control signal (for example a voltage impulse) to the energy store 3 or a controller upstream thereof if it establishes that the three key codes match (see Fig. 1, para [0038, 0039]).
Sakamoto et al suggests that the control device 11 and the lock driving device 21.  The control device 11 includes an antenna ANT1, a transmission unit 110, a detection unit 111, 120, a trigger memory 112, a key memory 113, and a calculation unit 114. The control device 11 operates normally by a secondary battery such as an electric cell, and Sakamoto et al for the control unit of Mai et al for preventing unauthorized control while achieving size reduction and decrease in battery power consumption, see Sakamoto et al, para [0008, 0111]).

Claim 8.  The electric vehicle as claimed in claim 2, wherein the switch circuit comprises a field-effect transistor, and the field-effect transistor comprises a source, a grid and a drain, wherein the grid is connected with the electrical control component, and is configured to connect the power supply circuit by adjusting a current between the source and the drain under the control of the electrical control component (as the combination of the FET transistor between Mai et al and Sakamoto et al in respect to claim 7 above, wherein the activation circuit 50 includes a drain gate and a source side Sakamoto et al, Fig. 13, para [0107-0110]).

Claim 16.  The electric vehicle as claimed in claim 7, wherein the target component is one of the following: an instrument panel, an accelerator shifter, a saddle, a seat cask, a combined switch, a rear view mirror, a front-rear lamp and the kickstand (the electric bicycle 1, see Fig. 1).

Claim 17.  The electric vehicle as claimed in claim 8, wherein the target component is one of the following: an instrument panel, an accelerator shifter, a saddle, a seat cask, a combined switch, a rear view mirror, a front-rear lamp and the kickstand (the electric bicycle 1, see Fig. 1).

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al [US 2018/0297656] in view of Gallagher [US 5,523,746]
Claim 9.  Mai et al fails to disclose the switch circuit comprises an electromagnetic relay, and the electromagnetic relay comprises a trigger pin, a common end and a normally open end, wherein the trigger pin is connected with the electrical control component, and is configured to connect the power supply circuit by adjusting a current between the common, and the normally open end under the control of the electrical control component.  However, Mai et al discloses the electric bicycle has a data interface that is connected or connectable to the data transmission system and that is configured to either read or store key codes from or in control devices of the electric 
Gallagher suggests that the identification system that encrypts the key code for security purposes. The controller includes a primary electromagnet 150, a sensor 170, a coil relay 175, a power source 190, microprocessor 380, control panel 128, signal processor 110, oscillator 115, and output relay 134, such as those already described. When the activator is placed in the vicinity of the electromagnet, sensor 170 sends a signal to the microprocessor. In response, the microprocessor switches on coil relay 175, thus forming an electromagnetic field between the poles or pins of the magnet (see Fig. 11a, col. 10, lines 22-33).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the electromagnetic switch circuit of Gallagher for the selectively switches of Mai et al for providing remotely controlling an electric bicycle by an owner to start or stop the bicycle and to preventing of theft from a distance from the bicycle.

Claim 18.  The electric vehicle as claimed in claim 9, wherein the target component is one of the following: an instrument panel, an accelerator shifter, a saddle, a seat cask, a combined switch, a rear view mirror, a front-rear lamp and the kickstand (the electric bicycle 1, see Fig. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palchaudhuri discloses the electric motorcycle and helmet system is disclosed. The electric motorcycle and helmet system includes a microcontroller module configured to control a plurality of functions of the electric motorcycle and helmet. The system also includes a sensor module wherein the sensor module further comprises a plurality of sensors operatively coupled to the microcontroller module configured to sense a plurality of parameters. The system includes an operator module communicatively coupled to the microcontroller module configured to store a plurality of data based on the electric motorcycle and helmet. The system also includes a communication module configured to transmit information between the microcontroller module, the sensor module and the operator module via a communication network.   [US 2019/0210682]

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teaching and/or suggesting of “the electrical control component is further configured to lock, upon the detection of time that the electric vehicle is continuously in unlocked and motor control shielded states, a wheel speed is zero and a kickstand is in a placed-down state exceeding a target time threshold, the electric vehicle.”, and
“the electrical control component is further configured to unlock, under a condition in which the electric vehicle is in locked and kickstand folded state, the electric vehicle 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/03/2021